10/14/2015                                                                             TDCJ Offender Details                  ~~ D/0·-o 1
                                                                                                     [[I TDCJ H~me   -    New Offender Search




   Offender Information Details
   I. Retum to' Search list j

   SID Number:                                                                    03479550

   TDCJ Number:                                                                   02018960

   Name:                                                                          GREATHOUSE,WALTER                                             •
   Race:                                                                          B

   Gender:                                                                        M

   DOB:                                                                           1962-09-19

   Maximum Sentence Date:                                                         2020-03-12

   Current Facility:                                                              HOLLIDAY

   Projected Release Date:                                                        2020-03-12

   Parole Eligibility Date:                                                     . 2017-09-11

   Offender Visitation Eligible:                                                  NO

   The offender is temporarily ineligible for visitation. Please call the offender's unit for any
   additional information.

   The visitation information is updated once daily during weekdays and multiple times per day
   on visitation days.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                    Offender is not scheduled for release at
                                                                              this time.

   Scheduled Release Type:                                                    Will be determined when release date is
                                                                              scheduled.

   Scheduled Release                                                          Will be determined when release date is
   Location:                                                                  scheduled ..

                       .          .           :    '•

     :,Parole Review Information

   Offense Histor
       Offense                                                 Sentence                                        Sentence (YY -MM-
http://offender .tdcj .state. tx.us/OffenderSearchloffenderD etai l.acti on?si d= 034 79550                                                     1/2